Title: John Adams to Thomas Jefferson, 10 February 1812
From: Adams, John
To: Jefferson, Thomas


          
                  Dear Sir 
                  Quincy 
                     Feb. 10 1812
          
		  
		  
		  
		  I have received with great pleasure your favour of the 23 of January. I suspected that the Sample was left at the Post Office and that you would Soon have it. I regret the Shabby Condition in which you found it: but it was the only Copy I had, and I thought it Scarcely worth while to wait till I could get a Sett properly bound.
          
		  
		  The Dissertation on the State of real homespun was a feast to me, who delight in every Information of that kind. In a moral œconomical and political point of View, it ought to be considered by every American Man Woman and child as a most precious Improvement in the Condition and prosperity of our Country.
          
		   
		  
		  
		  
		  
		  Although you and I are weary of Policks 
                  Politicks; you may be Surprised to find me making a Transition to Such a Subject as Prophecies. I find that Virginia produces Prophets, as well as the Indiana Territory. 
		  There have been lately Sent me, from Richmond two Volumes, one written by Nimrod  Hewes and the other by Christopher Macpherson; both, upon Prophecies, and neither, ill written. I Should apprehend that two Such Mulattoes might raise the Devil among the Negroes in that Vicinity:
			 
		  
		  
		  
		  for though they are evidently cracked, they are not much more irrational than Dr 
                        Towers who wrote too 
                  two ponderous Vollumes, near twenty years ago to prove that The French Revolution was the Commencement of the Millenium, and the decapitation of The King of France but the beginning of a Series, immediately to  follow, by which all The Monarchies
			 were to be destroyed and Succeeded by universal Republicanism over all Europe: nor than Dr Priestly who told me Soberly, cooly and deliberately that though he knew of Nothing in human Nature or in the History of Mankind to justify the opinion,
			 Yet he fully believed upon
			 the
			 Authority of Prophecy, that the French Nation would establish a free Government and that The King of Frace 
                  France who had been executed, was the first of the Ten Horns of the great Beast and that all the other Nine Monarks were Soon to fall off after him;
			 nor
			 than The Reverend Mr 
                  Faber who has lately written a very elegant and learned Volume to prove that Napoleon is Antichrist;
			 nor than our worthy Friend Mr Joseph Wharton of Philadelphia, who in consequence of great Reading and profound Study has long Since Settled his opinion, that the City of London is or is to be the Head Quarters of Antichrist;
			 Nor
			 than the Prophet of The Wabash, of whom I want to know more than I do, because I learn that the Indians the Sons of the Forrest are as Superstitious as any of the great learned Men aforesaid and as firm believers in
			 Witchcraft as all Europe and America were in the Seventeenth Century and as frequently punish Witches by Splitting their Sculls with the Tomahawk, after a Solemn Tryal and Adjudication by the Sachems and Warriours in
			 Council.
          The Crusades were commenced by the Prophets and every Age Since, whenever any great Turmoil happens in the World, has produced fresh Prophets. The Continual Refutation of all their Prognostications by Time and Experience has no Effect in extinguishing or damping their Ardor.
          I think, these Prophecies are not only unphilosophical and inconsistent with the political Safety of States and Nations; but that the most Sincere and Sober Christians in the World ought upon their own Principles to hold them impious, for nothing is clearer from their Scriptures than that Their Prophecies were not intended to make Us Prophets.
          Pardon this Strange Vagary. I want only to know Something more than I do about the Richmond and Wabash Prophets.
          called to Company and to dinner I have only time to repeat the assurances of the Friendship and Respect of
                  John Adams
        